Citation Nr: 1341741	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for a chronic thoracolumbar spine disability, rated as degenerative spondylosis at L3-L4, L4-L5, and L5-S1, with anterior vertebral compression deformities at T12-L1.

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity sensorimotor neuropathy.

4.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity sensorimotor neuropathy.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his associate Mr. T.S.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served under honorable conditions in the United States Navy from August 1960 to August 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and a 10 percent evaluation for a chronic thoracolumbar spine disability (rated as degenerative spondylosis at L3-L4, L4-L5, and L5-S1, with anterior vertebral compression deformities at T12-L1), effective March 21, 2008.  Consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for his service-connected orthopedic disability for separate periods of time, from March 21, 2008, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Also on appeal is an August 2011 RO rating decision, which denied the Veteran's claim of entitlement to service connection for PTSD.  The Board notes that a prior claim for service connection for an acquired psychiatric disorder, to include as secondary to the Veteran's service-connected thoracolumbar spine disorder, was adjudicated and denied, inter alia, by the RO in a rating decision dated in January 2010.  The issue of PTSD was not addressed in this rating decision.  Notice of this adverse determination and his appellate rights was furnished to the Veteran in correspondence dated January 6, 2010.  Thereafter, the Veteran filed a new claim for VA compensation for PTSD only, which was received by VA in November 2010.  Afterwards, he attempted to file a notice of disagreement with the January 2010 rating decision regarding the denial of service connection for a chronic acquired psychiatric disorder.  However, it was not received by VA until January 31, 2011, after the one-year appellate period to appeal the decision had expired.  See 38 C.F.R. § 20.302(a). A March 2011 letter notified the Veteran that his notice of disagreement was untimely with respect to the January 2010 rating decision.  No timely challenge to this determination was filed.  The January 2010 rating decision denying service connection for a chronic acquired psychiatric disorder other than PTSD is final.  Thus, the only psychiatric claim on appeal before the Board is entitlement to service connection for PTSD only.

During the course of the appeal, an August 2012 rating decision granted the Veteran separate ratings for sensorimotor neuropathy of the lower extremities, bilaterally, as secondary to his service-connected thoracolumbar spine disability.  The rating decision assigned an award of a 10 percent evaluation to each lower extremity, effective July 5, 2012.  As the grant of a separate rating to each lower extremity for the neuropathic component of a spine disorder stems from the pending increased rating claim for the thoracolumbar disability on appeal, this matter is also presently subject to appellate consideration by the Board.

In May 2013, the Veteran, accompanied by his representative and his witnesses, appeared at the Cheyenne, Wyoming, VA Regional Office, to present oral testimony in support of his appeal before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat or in a combat zone during a recognized period of war.

2.  The Veteran's alleged in-service stressors that have been linked to his current diagnosis of PTSD are not objectively verifiable by the historical record and his personal account of these stressors is not credible.    

3.  PTSD did not have its onset during active military service. 

4.  For the entirety of the pendency of the claim, from March 21, 2008 to the present, the Veteran's service-connected thoracolumbar spine disability (rated as degenerative spondylosis at L3-L4, L4-L5, and L5-S1, with anterior vertebral compression deformities at T12-L1) is manifested by radiographic evidence of degenerative disc and joint disease from T12 to S1, with forward flexion to no less than 85 degrees and a combined thoracolumbar motion of no less than 205 degrees, limited by pain at the extremes of motion range, and inability to perform repetitive motion testing of the thoracolumbar spine due to pain, with an altered left-leaning walking posture during episodes of elevated back symptoms.

5.  The sensorimotor neuropathy of the Veteran's right and left lower extremities is manifested by subjective complaints of a perceived "stocking/glove" pattern of numbness, tingling, and coldness in the legs and feet, with reduced 2/4 deep tendon reflexes, bilaterally, which produces impairment that equates to not more than mild incomplete paralysis of the sciatic nerve of each lower extremity.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active duty.  38 U.S.C.A. § 1111, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2.  The criteria for an initial evaluation of no higher than 20 percent for a chronic thoracolumbar spine disability, rated as degenerative spondylosis at L3-L4, L4-L5, and L5-S1, with anterior vertebral compression deformities at T12-L1, for the period commencing on March 21, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5240 (2013).   

3.  The criteria for an initial evaluation in excess of 10 percent for right lower extremity sensorimotor neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013). 

4.  The criteria for an initial evaluation in excess of 10 percent for left lower extremity sensorimotor neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

With respect to the claims decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current appeals for an initial evaluation above 10 percent for a chronic thoracolumbar spine disability and, by association, an initial evaluation above 10 percent assigned to each lower extremity for sensorimotor neuropathy, are downstream issues from a December 2008 rating decision, which initially established service connection for a thoracolumbar spine disability and assigned the initial rating being contested and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, to the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the claims for higher initial evaluations for the thoracolumbar spine disability and bilateral lower extremity neuropathy now at issue, these deficits are deemed to be non-prejudicial to these specific claims.

The original claim for service connection for PTSD was filed in November 2010.  A VCAA notice letter was dispatched to the Veteran in December 2010, prior to the August 2011 rating decision now on appeal.  The letter specifically addressed the claim for VA compensation for PTSD and satisfies the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No timing of notice error exists as fully compliant notice preceded the initial adjudication of the Veteran's PTSD claim.
  
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's service treatment records and post-service clinical records dated 2001 to 2012 (which include all pertinent clinical records relating to the Veteran's psychiatric evaluations and treatment for PTSD for the period spanning 2009 to 2012) have been obtained and associated with the claims file.  The Board further notes that the Veteran's claims file includes a written statement from a former fellow serviceman relating to his recollection of one of the alleged in-service non-combat stressors and that VA has undertaken sufficient efforts to attempt to verify the Veteran's alleged in-service non-combat stressors.  These efforts were unsuccessful and, in a July 2011 memorandum, the RO made a formal finding that despite exhaustive attempts to develop the evidence, there was insufficient information to verify the Veteran's alleged PTSD stressors.  The Board thusly finds that VA has reasonably discharged its duty to assist the Veteran in the development of the relevant evidence, and that no further remand for corrective development is required.

Although the record includes VA psychiatric evaluations and outpatient counseling and treatment reports presenting an Axis I diagnosis of PTSD linked to the Veteran's alleged exposure to in-service non-combat stressors, the Board notes that the Veteran was not actually provided with a formal VA psychiatric examination addressing the PTSD claim.  (The file includes the report of an October 2009 VA psychiatric examination for mental disorders except PTSD and eating disorders.)   However, this deficit does not render the existing record unusable for purposes of adjudicating the claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the PTSD issue is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service medical records presently associated with the claims file provide sufficient evidence to decide the PTSD claim and so a VA examination is therefore not necessary to adjudicate the matter.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the credible evidence does not establish an in-service event relating his current PTSD diagnosis to his period of active service.  Thus, the second element of the McLendon test has not been met.  Therefore, the absence of a clinical examination addressing the PTSD claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to both establish a valid Axis  I diagnosis of PTSD and objectively link this diagnosis to the Veteran's alleged in-service stressors.  As the outcome of this claim turns on a determination of the credibility of the Veteran's account regarding these unverifiable stressors, remanding the case for a psychiatric examination to address the PTSD issue would be redundant and an unnecessary expenditure of VA resources.

With regard to the increased initial rating claims on appeal, as these stem from March 21, 2008, when the Veteran filed his claim for service connection for a chronic thoracolumbar spine disability, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from March 21, 2008 to the present, in order to allow the Board to consider the applicability of a staged rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, lay witness statements and private and VA clinical records pertinent to the period from March 2008 to May 2013, including reports of VA medical examinations of the disabilities at issue, dated in October 2008, November 2009, May 2012, and July 2012, have been obtained and associated with the claims file, or are otherwise viewable on the VBMS and Virtual VA electronic information databases.  The Board has reviewed the aforementioned examination reports and notes that the Veteran's claims file was reviewed by the VA clinicians who performed them, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file or on the VBMS and Virtual VA databases.  The examinations are therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran was provided with the opportunity to present oral testimony in support of his appeal before the undersigned Veterans Law Judge in a May 2013 hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the May 2013 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran and his witnesses focused on the elements necessary to substantiate the Veteran's claims.  See transcript of May 7, 2013 Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the May 2013 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.  

Neither the Veteran nor his representative has indicated that there was any further evidence to submit in support of his claims.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Entitlement to service connection for PTSD.

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury, disability, or disease resulting in disability was incurred coincident with service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disability diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2013); see also 38 U.S.C.A. § 1154(b) (West 2002).  

The claimant served on active duty in the United States Navy prior to August 1963, and his service personnel records do not reflect he was involved in combat, ever deployed to a combat zone, or that the naval vessels to which he was assigned, the USS Sperry and the USS Winston, were stationed in the waters offshore from the Republic of Vietnam while he served aboard either ship.  Therefore, he did not serve during a period of war as recognized in 38 C.F.R. § 3.2(f) (2013).  His post-service psychiatric treatment records reflect that the Veteran expressly denied ever having been involved in actual combat. As the Veteran's records from service in the United States Navy do not indicate combat service and the Veteran himself has denied participating in, or being exposed to, combat, 38 C.F.R. § 3.304(f)(2) is not for consideration in the present claim.

As relevant, the Veteran's service treatment records show normal psychiatric findings on clinical evaluations conducted at entry into active naval duty in August 1960, with no reported history of any psychiatric problems.  No treatment for any psychiatric symptoms or complaints, much less evidence of a clinical diagnosis of PTSD, is shown throughout his entire period of naval service and on service separation examination he was psychiatrically assessed as clinically normal.  He was honorably discharged from active duty in the United States Navy in August 1963.

The Veteran's service personnel records and DD-214 show that he served as a motorboat operator in the United States Navy and that he was a crewman aboard the naval cargo vessel USS Winston.   

Post-service medical records dated from 2001 to 2008 shows normal psychiatric findings and negative findings on PTSD screenings conducted during this period.  No treatment for or diagnosis of PTSD is shown until January 2010, when he was assessed with rule out PTSD.  Subsequent psychiatric evaluation and treatment reports establish an Axis I diagnosis of PTSD associated with multiple post-service stressors, including being witness to several gruesome motor vehicle accidents while employed as a tow truck driver, and these alleged stressors that reportedly occurred in service:

[1.]  While serving aboard the naval cargo vessel USS Winston and piloting a motorboat during landing exercises off the coast of San Diego, a large wave knocked the splashboard off the back of the Veteran's motorboat, which struck him in his lower back and caused him to briefly lose control of his craft.  He feared that his craft would capsize during this incident and states that he now experiences nightmares and intrusive thoughts relating to this episode.  He further stated that watching television shows featuring a boat in rough water elicited memory flashbacks of this stressor.  He asserts that his service-connected thoracolumbar spine disability was the result of being struck by the loosened motorboat splashboard and thusly corroborates his account of the above stressor incident.

[2.]  While the USS Winston was docked at harbor in San Diego, the Veteran's motorboat was being lifted from the water to be stowed onboard the Winston.  During this procedure, the lifting winch malfunctioned, which caused the loading boom to fall and strike the main deck as the motorboat fell back onto the water.  The falling boom nearly struck the Veteran and reportedly would have killed him or caused him severe injury had it done so.  He states that he now experiences nightmares and intrusive thoughts relating to this near-death incident.

[3.]  During naval service, the Veteran had occasion to go ashore in the Philippines, during which time he was reportedly abducted and threatened with a knife until finally being rescued by Filipino locals.  He states that ever since this incident, he now reacts violently when others try to touch or suddenly approach him, including his spouses.

At his hearing before the Board in May 2013, the Veteran indicated that as his stressor regarding almost being struck by a falling boom occurred approximately 50 years earlier, he was unable to state approximately when the alleged incident occurred for a time range narrower than from January 1963 to August 1963, for purposes of obtaining naval records that might corroborate his account.  He submitted a written statement dated in June 2012 from a man named R.L.N., whom the Veteran identified as a shipmate of his aboard the USS Winston who reportedly had personal knowledge of the incident.  Mr. R.L.N.'s letter, in pertinent part, states as follows:

To my recollection [the Veteran] was [a motorboat operator] aboard the USS Winston.  I [served on this vessel from] October 1962 [until February] 1966.

At the time of the boom failure I was on leave.  I didn't see the event.  I learned of it when I returned from leave.

With respect to the aforementioned stressors [1.] and [2.], per the July 2011 memorandum, VA conducted concerted efforts to develop the evidence but was  unable to obtain sufficient information to send an inquiry to the Joint Services Records Research Center (JSRRC) to objectively verify these stressors.  In any case, the Board finds as a factual matter that the Veteran's personal accounts regarding all of his alleged stressors are simply not credible.  

The Board has considered the Veteran's account of operating a motorboat that was struck by a wave which, in turn, ripped loose a splashboard that struck him in his lower back thereby precipitating his service-connected thoracolumbar spine disability.  However, this account is contradicted by the Veteran's service treatment records that show a single treatment for back pain of non-traumatic origin on October 20, 1962.  The report shows treatment for "Onset [of] low back pain yesterday. [Sailor] denied trauma [or] heavy lifting."  No back injury from being struck by a loosened boat fixture is indicated.  Service connection for low back disability has been established.  However, such was based on the Veteran's documented complaint of in-service back pain and positive VA opinion not on a finding of their being an in-service injury.  Further, the Veteran's account of experiencing intrusive thoughts when he watched television programs featuring a boat on rough waters is found to be both an exaggeration on his part and lacking credibility.  A private medical note dated in July 2006 shows treatment for back pain after the Veteran was attempting to move a boat to hitch it on a car.  If the Veteran experiences intrusive thoughts on watching boats on television it would seem highly unlikely that he would participate in a recreational activity involving small boats where the risk of being caught on rough water is always a possibility.

With regard to the Veteran's stressor of being nearly being struck by a falling boom in service, the Board finds his account of this event is also not credible for purposes of establishing that it actually happened.  There is no historical documentation to corroborate his account and the Veteran was unable to provide sufficient details regarding the time that the alleged incident occurred that would allow VA to conduct a practical search to obtain records that might do so.  A review of his service personnel and treatment records also fails to indicate that this alleged incident had occurred.  The June 2012 statement of Mr. R.L.N. is not useful for purposes of corroborating the Veteran's stressor account as this individual admitted that he was on leave and was not even physically present aboard ship when the alleged incident happened, and therefore he is not an actual witness to the event.  Given the Veteran's propensity for exaggeration as discussed earlier, the Board finds his stressor account regarding being nearly struck by a falling boom to be lacking credibility and, by itself, is insufficient to establish that this stressor event actually occurred.                

The Board finds that the Veteran's account of stressor [3.] regarding his abduction in the Philippines, being threatened with a knife by his captors, and being subsequently rescued from them by Filipino locals to be completely unverifiable by VA, given that the alleged incident occurred outside the jurisdiction of the United States and the U.S. Navy.  There is little or no way to produce a historical record of the event.  The Veteran has also offered no corroborative accounts from any actual witnesses to the alleged incident.  The alleged stressor is itself so bizarre, fanciful and unusual that, given the Veteran's established tendency to exaggerate as discussed above, the Board finds the Veteran's account of being abducted at knifepoint in the Philippines is not credible and that it is highly unlikely that this claimed stressor event actually happened.

Thusly, in view of the foregoing discussion, the Board finds that the underlying peacetime in-service stressors linked to the Veteran's current PTSD diagnosis are not verified to have actually occurred.  The Veteran's account regarding these stressors is simply not credible.  As such, a nexus between his PTSD diagnosis and military service is not demonstrated and the claim for service connection for PTSD must therefore be denied. 

Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of entitlement to service connection for PTSD, must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to an initial evaluation in excess of 10 percent for a chronic thoracolumbar spine disability, rated as degenerative spondylosis at L3-L4, L4-L5, and L5-S1, with anterior vertebral compression deformities at T12-L1.

The Veteran is service-connected for degenerative spondylosis at L3-L4, L4-L5, and L5-S1, with anterior vertebral compression deformities at T12-L1.  It is rated as ankylosing spondylitis under Diagnostic Code 5240 of 38 C.F.R. § 4.71a.  The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2013). 

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40  and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  See Johnson  v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

The pertinent part of the General Formula for rating disability of the thoracolumbar spine is as follows:  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine, assign a 100 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine, assign a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, assign a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis, assign a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height, assign a 10 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities. . . separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine. . . is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under diagnostic code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5240 (2013).

As relevant, the clinical record objectively and collectively demonstrates that for the entire period of the pendency of the claim, from March 21, 2008 to the present, the Veteran's service-connected thoracolumbar spine disability is manifested by MRI evidence of mild spinal stenosis with bilateral foraminal narrowing due to disc bulging and degenerative changes of the facet joint at L4-L5; disc bulge or small focal herniation with possible nerve root irritation; approximately no more than 15 percent loss of T12 vertebral body height due to compression fracture, and mild degenerative disc hydration.  Range of motion studies show forward flexion to no less than 85 degrees, backward extension to no less than 20 degrees, lateral flexion to no less than 20 degrees, bilaterally, and rotation to no less than 30 degrees, bilaterally, with a combined thoracolumbar range of motion of no less than 205 degrees, with onset of pain at the extremes of motion range as the limiting factor.  The Veteran was unable to perform repetitive motion testing due to pain.  Tenderness on palpation of the thoracolumbar spine was demonstrated, but with no actual muscle spasm.  

Although a clinical finding of IVDS was noted, the reports of all relevant medical examinations conducted during the pendency of the claim, including the most recent examination in May 2012, indicate that the Veteran did not experience any incapacitating episodes of IVDS in the prior 12-month period that required bed rest prescribed by a physician and treatment by a physician.  In this regard, the Board notes that the Veteran and his spouse testified at their May 2013 hearing that he would experience monthly episodes of incapacitating back pain that would sometimes render him bedridden for up to a week, although he did not seek medical treatment from his VA physician during these alleged episodes.  The rating schedule specifically states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  As the clinical record does not objectively document that the Veteran actually experienced incapacitating episodes of IVDS as defined by the rating schedule, his unsubstantiated statements and those of his spouse are insufficient to establish the actual occurrence of such episodes.  The Board further finds this testimony to be lacking credibility as it is contradicted by the objective medical evidence indicating no such incapacitating episodes of IVDS.

The Veteran has submitted personal written statements from various lay witnesses, which collectively state that the Veteran was once a capable worker but is no longer able to work as a contractor because of his chronic back pain.  One witnesses stated that the Veteran's back pain would occasionally cause him to walk with an awkward posture leaning towards his left.

The Veteran's medical records, vocational history, and his personal recorded statements show that he has a high school education and that worked most of his post-service career as a tow truck driver before finally retiring due to age in March 2008.  His date on birth is in August 1943, and he is presently 70 years old.  Clinical records also indicate that the Veteran had taken online courses to learn computer repair.  A May 2012 VA examination report shows that he has since returned to work and is employed as a transport driver for Disabled American Veterans, where he routinely drives distances of up to 150 miles continuously.  The impact of his back disability on his occupation when the Veteran operates a commercial vehicle is that he must use a special prescribed seat cushion to minimize the stress imposed on his spine.   

The Board has considered the evidence discussed above.  The clinical evidence does not demonstrate incapacitating episodes of IVDS or limitation of thoracolumbar motion of forward flexion to not greater than 60 degrees or combined range of thoracolumbar motion to not greater than 120 degrees, even when considering functional loss imposed by pain.  However, the credible account of one lay witness indicates that the Veteran walks with an altered gait leaning towards the left during episodes of elevated back pain, which is a symptom contemplated in the criteria for a 20 percent evaluation.  The clinical evidence also shows that the Veteran was unable to perform repetitive motion testing of his thoracolumbar spine due to his back pain.  Therefore, the Board finds that these manifestations of his back disability presents a disability picture that more closely approximates the constellation of symptomatology contemplated in the criteria for a 20 percent evaluation from March 21, 2008.  38 C.F.R. § 4.7.  Thusly, resolving any doubt in the Veteran's favor, the Board will grant an initial evaluation of 20 percent, and no higher, for degenerative spondylosis at L3-L4, L4-L5, and L5-S1, with anterior vertebral compression deformities at T12-L1, effective from March 21, 2008 - the date of his original claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Although the Board has allowed the award of a higher initial evaluation to 20 percent for the Veteran's service connected thoracolumbar spine disability.  The assignment of the next higher rating of 40 percent is not warranted as the clinical evidence does not demonstrate limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, even when considering pain and functional loss due to episodes of elevated painful symptoms, nor does the clinical evidence objectively demonstrate the presence of ankylosis of the thoracolumbar spine.

(c.)  Entitlement to an initial evaluation in excess of 10 percent, assigned to each lower extremity, for sensorimotor neuropathy.

The Veteran is in receipt of separate compensable ratings for bilateral sensorimotor neuropathy of his lower extremities as a disabling neurological component of his thoracolumbar disability.  Each lower extremity is rated for impairment due to paralysis of the sciatic nerve under the criteria contained in 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013), which provides for the following evaluations:

Complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement is possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost, rate as 80 percent disabling.

Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, rate as 60 percent disabling.

Moderately severe incomplete paralysis of the sciatic nerve, rate as 40 percent disabling.

Moderate incomplete paralysis of the sciatic nerve, rate as 20 percent disabling. 

Mild incomplete paralysis of the sciatic nerve, rate as 10 percent disabling.

38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

With regard to the Veteran's lower extremities, the clinical evidence shows that July 5, 2012 is the date of the VA medical examination that first objectively established that sensorimotor neuropathy of these limbs was present and linked to the disc disease component of his service-connected back disability.  Pertinent medical records include VA examination and treatment reports dated from 2009 to 2012, which demonstrates that the Veteran's sensorimotor neuropathy of each lower extremity is manifested by subjective complaints of perceived numbness, tingling, and coldness in the legs and feet, which are exacerbated by prolonged sitting and cold temperatures and alleviated by warming the extremities with a heated blanket, massaging his extremities, or walking around.  Objectively, some loss of sensation of the lower extremities and a "stocking/glove" pattern of numbness with reduced 2/4 deep tendon reflexes were demonstrated, bilaterally.  No muscle atrophy or obvious impairment of his ability to walk and use his legs and feet was objectively noted.   
   
As it relates to the Veteran's sensorimotor neuropathy of each lower extremity, the above evidence presents an overall disability picture of impairment due to neuritis and neuralgia that is analogous to no more than mild incomplete paralysis of the sciatic nerve, with no actual paralysis demonstrated.  The primary manifestation of the disability is numbness and tingling and a sensation of coldness in each limb.  However, only mildly reduced reflexes were shown, with no muscle atrophy, impairment of gait and balance, or impaired ability to use the legs and feet clinically demonstrated.  The Board cannot concede that the overall disability picture presented by these aforementioned findings more closely approximates the criteria for a 20 percent evaluation on the basis of moderate incomplete paralysis of the right or left sciatic nerve.  Therefore, in view of the foregoing discussion, the claim for an initial evaluation greater than the 10 percent rating assigned to each lower extremity for sensorimotor neuropathy for the period from July 5, 2012 must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this specific claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(d.)  Additional considerations.

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his low back and related neurological disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected lumbar spine disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability, and its related neurological dysfunction, is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board notes that the Veteran and his witnesses have stated that he is unable to work because of his service connected back disability.  To the extent that a claim for individual unemployability based on the increased rating claim has been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board notes that the clinical evidence does not objectively demonstrate or otherwise indicate that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected thoracolumbar disability.  The facts of the case demonstrate that the Veteran is actively employed in his chosen vocation as a professional motor vehicle driver at the present time.  As such, there is no basis to award individual unemployability under 38 C.F.R. § 4.16(a), or to refer this case to the Director of the Compensation and Pension Service for extraschedular consideration for individual unemployability, pursuant to 38 C.F.R. § 4.16(b) (2013).

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected disabilities addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected disabilities currently at issue (i.e., degenerative spondylosis of the lumbosacral spine with anterior vertebral compression deformities at T12-L1 and secondary bilateral neuropathy of his lower extremities) have presented such an unusual or exceptional disability picture at any time between March 21, 2008 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2013).  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for any of these aforementioned service-connected disabilities.  Furthermore, notwithstanding the statements of the Veteran's lay witnesses regarding his inability to work due to his back disorder, the evidence clearly demonstrates that the Veteran, who is a professional driver by vocation, has emerged from a brief retirement and is able to pursue this career as a transport driver for Disabled American Veterans, for which he drives distances of up to 150 miles continuously in spite of his back disability and advanced age.  The criteria of the applicable rating schedules are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the disabilities at issue, as individually considered.  As such, the Board cannot concede that the Veteran's thoracolumbar spine disability and bilateral neuropathy of his lower extremities, each standing by itself, causes marked interference with his employment capacity.  Higher ratings are available for each of the Veteran's disabilities, but for the reasons described in the above decision, these higher ratings were denied in each case.  For each disability the clinical evidence and medical opinions fail to show that the disability picture created by these disabilities, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular ratings presently assigned to these disabilities adequately reflects the state of their impairment for the period to which they are applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to any of these issues.


ORDER

Service connection for PTSD is denied.

An initial 20 percent evaluation for a chronic thoracolumbar spine disability, rated as degenerative spondylosis at L3-L4, L4-L5, and L5-S1, with anterior vertebral compression deformities at T12-L1 is granted, effective March 21, 2008.

An initial evaluation in excess of 10 percent for right and/or left lower extremity sensorimotor neuropathy is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


